DETAILED ACTION
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the cited rejections will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
3.	Amendment after Non-final office action filed on 6/30/2022 is acknowledged. 
4.	Claims 1-84 have been cancelled.  
5.	Claims 85-114 are pending in this application.
6.	Claims 90, 92, 93, 101, 104, 105 and 110 remain withdrawn from consideration as being drawn to non-elected species.  In the instant case, Applicant elected the subject has symptoms of COVID-19 and is suffering from a coagulopathy as species of subject condition from claims 89, 90, 99-101, 109, 110, 113 and 114 in the reply filed on 12/7/2021.  Therefore, claims 90, 101 and 110 remain withdrawn from consideration as being drawn to non-elected species of subject condition. 
	Please note: Instant claim 86 is drawn to the non-elected species of pharmaceutical composition.  However, during the search for the elected species, prior art was found for the pharmaceutical composition recited in instant claim 86.  Therefore, for the purpose of compact prosecution, claim 86 is examined in the current office action. 
	In addition, after further careful reconsideration, a second Non-final office action is issued hereby.
7.	Applicant elected without traverse a pharmaceutical composition comprises NAPc2/proline as species of pharmaceutical composition; COVID-19 convalescent plasma as species of additional antiviral therapy; the subject has symptoms of COVID-19 and is suffering from a coagulopathy as species of subject condition; subcutaneous injection as species of route of administration; the pharmaceutical composition is provided to the subject every other day as species of administration scheme; and the NAPc2/proline is provided at a dose of between about 5 µg/kg and about 10 µg/kg as species of dosage in the reply filed on 12/7/2021.
Restriction requirement was deemed proper and made FINAL in the previous office action.  The instant claims 85-114 are drawn to a method for treating a severe acute respiratory syndrome coronavirus 2 (SARS-CoV-2) infection in a subject in need thereof, the method comprising administering to the subject a therapeutically effective amount of a pharmaceutical composition comprising nematode anticoagulant protein c2 (NAPc2) or NAPc2/proline; a method for treating COVID-19 associated coagulopathy (CAC) in a subject in need thereof, the method comprising administering to the subject a therapeutically effective amount of a pharmaceutical composition comprising NAPc2 or NAPc2/proline; a method for treating a SARS-CoV-2 infection in a subject in need thereof, the method comprising administering to the subject a pharmaceutical composition comprising NAPc2/proline at a dose of 7.5 µg/kg; and a method for treating a SARS-CoV-2 infection in a subject in need thereof, the method comprising: (a) subcutaneously administering a first composition comprising NAPc2/proline at a dose of 7.5 µg/kg on a first day; (b) subcutaneously administering a second composition comprising NAPc2/proline at a dose of about 5 µg/kg on a third day; and (c) subcutaneously administering a third composition comprising NAPc2/proline at a dose of about 5 µg/kg on a fifth day, wherein the subject has an elevated D-dimer level relative to a control or healthy subject.  A search was conducted on the elected species; and prior art was found.  Claims 90, 92, 93, 101, 104, 105 and 110 remain withdrawn from consideration as being drawn to non-elected species.  Claims 85-89, 91, 94-100, 102, 103, 106-109 and 111-114 are examined on the merits in this office action.

Withdrawn Objections and Rejections
8.	Objection to the specification is hereby withdrawn in view of Applicant's amendment to the specification.
9.	Objection to claims 85, 88, 91, 94-98, 100, 102, 103, 106-109 and 111-114 is hereby withdrawn in view of Applicant's amendment to the claim.
10.	All the rejections to instant claims under 35 U.S.C. 103 are hereby withdrawn in view of Applicant's persuasive arguments.

Maintained/Revised Objections
11.	(Revised due to Applicant's amendment to the claim) Claim 89 remains objected to for the following minor informality: Applicant is suggested to amend claim 89 as "The method of claim 85, wherein the subject has symptoms of coronavirus disease 2019 (COVID-19)" or "The method of claim 85, wherein the subject has symptoms of SARS-CoV-2".  

Response to Applicant's Arguments
12.	Applicant amendments to the claim introduces additional minor issue with claim 89.  Therefore, the objection is deemed proper and is hereby maintained.

Maintained/Revised Rejections
Claim Rejections - 35 U.S.C. § 102(a)(2)
13.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

14.	 Please note: during the search for the elected species, prior art was found for the non-elected species of pharmaceutical composition.
Claims 85, 86, 88, 89 and 91 remain rejected under 35 U.S.C. 102(a)(2) as being anticipated by Cihlar et al (US 2021/0283150 A1, with effective filing date of 2/14/2020, cited and enclosed in the previous office action).
The instant claims 85, 86, 88, 89 and 91 are drawn to a method for treating a severe acute respiratory syndrome coronavirus 2 (SARS-CoV-2) infection in a subject in need thereof, the method comprising administering to the subject a therapeutically effective amount of a pharmaceutical composition comprising nematode anticoagulant protein c2 (NAPc2) or NAPc2/proline.
Cihlar et al teach a method for treating 2019-nCoV virus (SARS-CoV-2) infection in a subject in need thereof, the method comprising administering to the subject a therapeutically effective amount of a pharmaceutical composition comprising antiviral compound of Formula I in combination with rNAPc2 (recombinant NAPc2), wherein the subject has symptoms of SARS-CoV-2, for example, Abstract; page 10, paragraph [0124]; and page 38, paragraph [0358].  It meets the limitations of instant claims 85, 86, 88 and 89.  Cihlar et al further teach the composition is administered via subcutaneous injection, for example, page 34, paragraph [0313]; and page 54, Example 5.  It reads on subcutaneous injection as the elected species of route of administration; and meets the limitation of instant claim 91.   
Furthermore, the MPEP states the following: "A genus does not always anticipate a claim to a species within the genus. However, when the species is clearly named, the species claim is anticipated no matter how many other species are additionally named. See Ex parte A, 17 USPQ2d 1716 (Bd. Pat. App. & Inter. 1990)" (see MPEP § 2131.02).
Since the reference teaches all the limitations of instant claims 85, 86, 88, 89 and 91; the reference anticipates instant claims 85, 86, 88, 89 and 91.

Response to Applicant's Arguments
15.	Applicant argues that "claim 85 recites treatment of SARS-CoV-2 via administration of a therapeutically effective amount of a composition comprising NAPc2 or NAPc2 proline. Cihlar fails to teach or disclose at least this element of claim 85…any "therapeutically effective amount" of the compositions of Cihlar for treating or preventing 2019-nCoV are with regards to its compounds of Formula I-IV, and not the "additional therapeutic agent."; and "Cihlar discloses rNAPc2 only once, as a single member of a particular category within this vast number of example additional therapeutic agents, describing rNAPc2 as an "agent for treatment of Ebola virus," (Cihlar at paragraph [0358]). Cihlar fails teach or disclose any method for treatment of a SARS-CoV-2 infection comprising administration of a therapeutically effective amount of any of these example additional therapeutic agents, let alone rNAPc2 specifically."
16.	Applicant's arguments have been fully considered but have not been found persuasive. 
In response to Applicant's arguments about instant rejection, first, the Examiner would like to point out that instant claim 85 recites "a therapeutically effective amount of a pharmaceutical composition comprising nematode anticoagulant protein c2 (NAPc2) or NAPc2/proline", not "a pharmaceutical composition comprising a therapeutically effective amount of nematode anticoagulant protein c2 (NAPc2) or NAPc2/proline".  Therefore, a method for treating 2019-nCoV virus (SARS-CoV-2) infection in a subject in need thereof, the method comprising administering to the subject a therapeutically effective amount of a pharmaceutical composition comprising antiviral compound of Formula I in combination with rNAPc2 (recombinant NAPc2) in Cihlar et al meets each and every limitation recited in instant claim 85.  Second, the Examiner understands that Cihlar et al do not explicitly state a therapeutically effective amount of rNAPc2 for treating SARS-CoV-2 infection in a subject in need thereof.  However, in the instant case, one of ordinary skilled in the art would understand and reasonably expect that a therapeutically effective amount of rNAPc2 is used as the additional therapeutic agent for treating SARS-CoV-2 infection in a subject in need thereof.  It is unclear to the Examiner that in view of the teachings of Cihlar et al as a whole, why one of ordinary skilled in the art would not use a therapeutically effective amount of the additional therapeutic agent including rNAPc2 in the method taught in Cihlar et al.  Further clarification is required.  With regards to Applicant's arguments about the vast number of example additional therapeutic agents in Cihlar et al, as stated in Section 14 above, the MPEP states the following: "A genus does not always anticipate a claim to a species within the genus. However, when the species is clearly named, the species claim is anticipated no matter how many other species are additionally named. See Ex parte A, 17 USPQ2d 1716 (Bd. Pat. App. & Inter. 1990)" (see MPEP § 2131.02).  And in the instant case, rNAPc2 (recombinant NAPc2) is clearly named as the additional therapeutic agent in Cihlar et al.  
Taken all these together, the rejection is deemed proper and is hereby maintained.

New Rejections
Claim Rejections - 35 U.S.C. § 112 paragraph (b)
17.	The following is a quotation of 35 U.S.C. 112(b):
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

18.	Claim 109 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.  
19.	Claim 109 recites “The method of claim 102, wherein the subject has an D-dimer level relative to a control or healthy subject".  It is unclear what is encompassed within the recited "wherein the subject has an D-dimer level relative to a control or healthy subject".  Therefore, the metes and bounds of instant claim 109 is vague and indefinite.  
Furthermore, for the purpose of this examination and in the broadest reasonable interpretation, the Examiner is interpreting claim 109 as “The method of claim 102, wherein the subject has an elevated D-dimer level relative to a control or healthy subject".  Applicant is suggested to amend claim 109 accordingly to overcome this ground of rejection.

Claim Rejections - 35 U.S.C. § 103
20.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

21.	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

22.	Claims 85-89, 91, 94-100, 102, 103, 106-109 and 111-114 are rejected under 35 U.S.C. 103 as being unpatentable over Tang et al (J Thromb Haemost., 2020, 18, pages 1094-1099) in view of Fricker (MOLECULAR MEDICINE TODAY, 1998, page 1), Vlasuk (US 2007/0010449 A1, filed with IDS), the Coronavirus (COVID-19) Updates document (from FDA, 3/24/2020, pages 1-3, cited and enclosed in the previous office action) and Tanguay (Designing Safe and Efficient Phase I Studies to Expedite Clinical Development, from PharmaNet Development Group, Inc., 2010, pages 1-34, cited and enclosed in the previous office action).
The instant claims 85-89, 91, 94-100, 102, 103, 106-109 and 111-114 are drawn to a method for treating a severe acute respiratory syndrome coronavirus 2 (SARS-CoV-2) infection in a subject in need thereof, the method comprising administering to the subject a therapeutically effective amount of a pharmaceutical composition comprising nematode anticoagulant protein c2 (NAPc2) or NAPc2/proline; a method for treating COVID-19 associated coagulopathy (CAC) in a subject in need thereof, the method comprising administering to the subject a therapeutically effective amount of a pharmaceutical composition comprising NAPc2 or NAPc2/proline; a method for treating a SARS-CoV-2 infection in a subject in need thereof, the method comprising administering to the subject a pharmaceutical composition comprising NAPc2/proline at a dose of 7.5 µg/kg; and a method for treating a SARS-CoV-2 infection in a subject in need thereof, the method comprising: (a) subcutaneously administering a first composition comprising NAPc2/proline at a dose of 7.5 µg/kg on a first day; (b) subcutaneously administering a second composition comprising NAPc2/proline at a dose of about 5 µg/kg on a third day; and (c) subcutaneously administering a third composition comprising NAPc2/proline at a dose of about 5 µg/kg on a fifth day, wherein the subject has an elevated D-dimer level relative to a control or healthy subject.
Tang et al, throughout the literature, teach a method of treating COVID-19 associated coagulopathy (CAC) in a subject in need thereof, wherein the method comprises administering heparin (either unfractionated heparin or low molecular weight heparin (LMWH)) as an anticoagulant, and wherein the subject has symptoms of COVID-19 and an elevated D-dimer level relative to a control or healthy subject, for example, Title; page 1094, Abstract; page 1095, Section "2 | METHODS"; and page 1096, Figure 1 and Table 2.  It reads on the subject has symptoms of COVID-19 and is suffering from a coagulopathy as the elected species of subject condition.  And it meets the limitation of the patient population recited in instant claims 85, 89, 99, 100, 102, 109, 111, 113 and 114.  Tang et al further teach the subject is further treated with antiviral therapy, for example, page 1095, right column, the 1st paragraph in Section "3 | RESULTS".  It meets the limitation of instant claim 88.  
The difference between the reference and instant claims 85-89, 91, 94-100, 102, 103, 106-109 and 111-114 is that the reference does not explicilty teach a pharmaceutical composition comprises NAPc2/proline as the elected species of pharmaceutical composition; COVID-19 convalescent plasma as the elected species of additional antiviral therapy; subcutaneous injection as the elected species of route of administration; the pharmaceutical composition is provided to the subject every other day as the elected species of administration scheme; the NAPc2/proline is provided at a dose of between about 5 µg/kg and about 10 µg/kg as the elected species of dosage; the NAPc2 or NAPc2/proline recited in instant claims; and the limitations of instant claims 86, 87, 91, 94-98, 103, 106-108, 112 and 114.
However, Fricker, throughout the literature, teaches recombinant NAPc2 (rNAPc2) is a novel anticoagulant that is 1000–3000-fold more potent than low-molecular-weight heparin (LMWH); and rNAPc2 is effective after both intravenous and subcutaneous administration, for example, the 1st paragraph.  Fricker further teaches rNAPc2 exerts its effect at the start of the coagulation cascade, it may be a more effective strategy to prevent thrombin from being formed in the first place by intervening at the top of the cascade than trying to inhibit thrombin once it’s formed; and another advantage of rNAPc2 is its long half life (>50 h), which might obviate the need for the multiple daily dosing regimens currently used for most LMWHs, for example, page 1, right column, the 2nd and 3rd paragraphs.  
Furthermore, Vlasuk, throughout the patent, teaches either AcaNAPc2 of SEQ ID NO: 3 or AcaNAPc2/proline of SEQ ID NO: 4 as anticoagulant for treating coagulopathy, wherein AcaNAPc2 or AcaNAPc2/proline is administered via subcutaneous injection, for example, Abstract; page 2, paragraphs [0015], [0017] and [0029]; pages 10-11, Example 2; and claims 19, 20, 25 and 26.  The AcaNAPc2 of SEQ ID NO: 3 in Vlasuk is identical to NAPc2 of instant SEQ ID NO: 2; and the AcaNAPc2/proline of SEQ ID NO: 4 in Vlasuk is identical to NAPc2/proline of instant SEQ ID NO: 3.  Therefore, in view of the combined teachings of Tang et al, Fricker and Vlasuk, it would have been obvious to one of ordinary skilled in the art to develop a method of treating COVID-19 associated coagulopathy (CAC) in a subject in need thereof, wherein the method comprises administering a therapeutically effective amount of a pharmaceutical composition comprising NAPc2 or NAPc2/proline (as an anticoagulant) via subcutaneous injection, wherein the subject has an elevated D-dimer level relative to a control or healthy subject, and wherein the subject has symptoms of COVID-19, and is further treated with antiviral therapy.  It reads on a pharmaceutical composition comprises NAPc2/proline as the elected species of pharmaceutical composition; and subcutaneous injection as the elected species of route of administration.
In addition, the Coronavirus (COVID-19) Updates document teaches COVID-19 convalescent plasma for treating subject infected with COVID-19, for example, page 1, the 2nd paragraph.  Therefore, in view of the combined teachings of Tang et al, Fricker, Vlasuk and the Coronavirus (COVID-19) Updates document, it would have been obvious to one of ordinary skilled in the art to develop a method of treating COVID-19 associated coagulopathy (CAC) in a subject in need thereof, wherein the method comprises administering a therapeutically effective amount of a pharmaceutical composition comprising NAPc2 or NAPc2/proline (as an anticoagulant) via subcutaneous injection, wherein the subject has an elevated D-dimer level relative to a control or healthy subject, and wherein the subject has symptoms of COVID-19, and is further treated with COVID-19 convalescent plasma as an antiviral therapy.  It reads on COVID-19 convalescent plasma as the elected species of additional antiviral therapy.
And Tanguay teaches that in the field of clinical development, both dosage concentration and administration scheme and duration play important roles in the designing of a safe and efficient phase I clinical trial, for example, pages 2, 7, 15, 16 and 24.  Therefore, in view of the teachings of Tanguay as a whole, one of ordinary skilled in the art would have been motivated to optimize the dosage concentration of NAPc2 and/or NAPc2 proline and the administration scheme and duration for effectively treating coagulopathy due to COVID-19 infection, including administering every other day at a dose of between about 5 µg/kg and about 10 µg/kg and/or the various dosages recited in instant claims 95-98, 107, 108, 111, 112 and 114.  It reads on the pharmaceutical composition is provided to the subject every other day as the elected species of administration scheme; and the NAPc2/proline is provided at a dose of between about 5 µg/kg and about 10 µg/kg as the elected species of dosage.  And, the MPEP states the following: Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (Claimed process which was performed at a temperature between 40°C and 80°C and an acid concentration between 25% and 70% was held to be prima facie obvious over a reference process which differed from the claims only in that the reference process was performed at a temperature of 100°C and an acid concentration of 10%.); see also Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382 (“The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages.”); In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969) (Claimed elastomeric polyurethanes which fell within the broad scope of the references were held to be unpatentable thereover because, among other reasons, there was no evidence of the criticality of the claimed ranges of molecular weight or molar proportions.). For more recent cases applying this principle, see Merck  & Co. Inc. v. Biocraft Laboratories Inc., 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989);   In re Kulling, 897 F.2d 1147, 14 USPQ2d 1056 (Fed. Cir. 1990); and In re Geisler, 116 F.3d 1465, 43 USPQ2d 1362 (Fed. Cir. 1997). (see MPEP § 2144.05 II).
Therefore, it would have been obvious to one of ordinary skilled in the art to combine the teachings of Tang et al, Fricker, Vlasuk, the Coronavirus (COVID-19) Updates document and Tanguay with routine optimization to develop a method of treating COVID-19 associated coagulopathy (CAC) in a subject in need thereof, wherein the method comprises administering a therapeutically effective amount of a pharmaceutical composition comprising NAPc2 or NAPc2/proline (as an anticoagulant) via subcutaneous injection, wherein the subject has an elevated D-dimer level relative to a control or healthy subject, wherein the subject has symptoms of COVID-19, and is further treated with COVID-19 convalescent plasma as an antiviral therapy, wherein the pharmaceutical composition is administered to the subject every other day, and wherein the AcaNAPc2 or AcaNAPc2/proline is administered at a dose of between about 5 µg/kg and about 10 µg/kg.
One of ordinary skilled in the art would have been motivated to combine the teachings of Tang et al, Fricker, Vlasuk, the Coronavirus (COVID-19) Updates document and Tanguay with routine optimization to develop a method of treating COVID-19 associated coagulopathy (CAC) in a subject in need thereof, wherein the method comprises administering a therapeutically effective amount of a pharmaceutical composition comprising NAPc2 or NAPc2/proline (as an anticoagulant) via subcutaneous injection, wherein the subject has an elevated D-dimer level relative to a control or healthy subject, wherein the subject has symptoms of COVID-19, and is further treated with COVID-19 convalescent plasma as an antiviral therapy, wherein the pharmaceutical composition is administered to the subject every other day, and wherein the AcaNAPc2 or AcaNAPc2/proline is administered at a dose of between about 5 µg/kg and about 10 µg/kg, because Fricker, throughout the literature, teaches recombinant NAPc2 (rNAPc2) is a novel anticoagulant that is 1000–3000-fold more potent than low-molecular-weight heparin (LMWH); and rNAPc2 is effective after both intravenous and subcutaneous administration.  Fricker further teaches various advantages of rNAPc2 as an anticoagulant.  Vlasuk teaches either AcaNAPc2 of SEQ ID NO: 3 or AcaNAPc2/proline of SEQ ID NO: 4 as anticoagulant for treating coagulopathy, wherein AcaNAPc2 or AcaNAPc2/proline is administered via subcutaneous injection.  Therefore, in view of the combined teachings of Tang et al, Fricker and Vlasuk, it would have been obvious to one of ordinary skilled in the art to develop a method of treating COVID-19 associated coagulopathy (CAC) in a subject in need thereof, wherein the method comprises administering a therapeutically effective amount of a pharmaceutical composition comprising NAPc2 or NAPc2/proline (as an anticoagulant) via subcutaneous injection, wherein the subject has an elevated D-dimer level relative to a control or healthy subject, and wherein the subject has symptoms of COVID-19, and is further treated with antiviral therapy.  The Coronavirus (COVID-19) Updates document teaches COVID-19 convalescent plasma for treating subject infected with COVID-19.  Therefore, in view of the combined teachings of Tang et al, Fricker, Vlasuk and the Coronavirus (COVID-19) Updates document, it would have been obvious to one of ordinary skilled in the art to develop a method of treating COVID-19 associated coagulopathy (CAC) in a subject in need thereof, wherein the method comprises administering a therapeutically effective amount of a pharmaceutical composition comprising NAPc2 or NAPc2/proline (as an anticoagulant) via subcutaneous injection, wherein the subject has an elevated D-dimer level relative to a control or healthy subject, and wherein the subject has symptoms of COVID-19, and is further treated with COVID-19 convalescent plasma as an antiviral therapy.  Tanguay teaches that in the field of clinical development, both dosage concentration and administration scheme and duration play important roles in the designing of a safe and efficient phase I clinical trial.  Therefore, in view of the teachings of Tanguay as a whole, one of ordinary skilled in the art would have been motivated to optimize the dosage concentration of NAPc2 and/or NAPc2 proline and the administration scheme and duration for effectively treating coagulopathy due to COVID-19 infection, including administering every other day at a dose of between about 5 µg/kg and about 10 µg/kg and/or the various dosages recited in instant claims 95-98, 107, 108, 111, 112 and 114.  And, the MPEP states the following: Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical (see MPEP § 2144.05 II).
A person of ordinary skilled in the art would have reasonable expectation of success in combining the teachings of Tang et al, Fricker, Vlasuk, the Coronavirus (COVID-19) Updates document and Tanguay with routine optimization to develop a method of treating COVID-19 associated coagulopathy (CAC) in a subject in need thereof, wherein the method comprises administering a therapeutically effective amount of a pharmaceutical composition comprising NAPc2 or NAPc2/proline (as an anticoagulant) via subcutaneous injection, wherein the subject has an elevated D-dimer level relative to a control or healthy subject, wherein the subject has symptoms of COVID-19, and is further treated with COVID-19 convalescent plasma as an antiviral therapy, wherein the pharmaceutical composition is administered to the subject every other day, and wherein the AcaNAPc2 or AcaNAPc2/proline is administered at a dose of between about 5 µg/kg and about 10 µg/kg.

Conclusion
	No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LI N KOMATSU whose telephone number is (571)270-3534. The examiner can normally be reached Mon-Fri 8am-2pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Larry D. Riggs can be reached on 5712703062. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LI N KOMATSU/Primary Examiner, Art Unit 1658